Citation Nr: 0911875	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-20 027	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 
1976.  He died in June 1995.  The appellant, who is deemed 
incompetent for the purpose of VA benefits, is the Veteran's 
surviving spouse, and the Veteran's daughter is acting on her 
behalf. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).

In November 2005, the RO determined that the Veteran's 
surviving spouse was incompetent.  The Veteran's daughter 
acts as her fiduciary.  

In a letter in December 1998, the RO notified the Veteran's 
surviving spouse of the denial of VA death benefits under 38 
U.S.C.A. § 1318.  As the Veteran's surviving spouse did not 
appeal the rating decision, the RO's decision became final, 
and new and material evidence would have to be presented to 
reopen the claim. 

The appellant, however, is arguing entitlement based on an 
amended 38 U.S.C.A. § 1318, effective in 2005.  Unlike the 
decision by the RO, the matter now under review is therefore 
considered a new claim, distinct from the prior § 1318 claim 
finally denied in 1998.  Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd., 17 F. 3d 368 (Fed. Cir. 1994).

In her argument to the Board, received in March 2008, the 
Veteran's daughter raised again the claim of service 
connection for the Veteran's death, which was previously 
denied by the Board in a decision in July 1999.  The new and 
material evidence claim is referred to the RO for appropriate 
action. 
FINDINGS OF FACT

1. The Veteran was in receipt of a 100 percent rating for 
service-connected chronic schizophrenia from June 15, 1992, 
to his death on June [redacted], 1995.

2. The Veteran did not have a 100 percent rating for service-
connected chronic schizophrenia for a continuous period of at 
least ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

In a claim for dependency and indemnity compensation, notice 
under 38 U.S.C.A. § 5103(a) must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2006, in September 2006, and in 
February 2007.  The appellant was notified that the Veteran 
had to be rated totally disabling due to service-connected 
disability for a continuous period of at least ten years 
immediately preceding his death.  



The appellant was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records, or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim, except for the degree of 
disability assignable); and of Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition). 

To the extent that the timing of the VCAA notice came after 
the initial adjudication, it did not comply with the 
requirement that the notice must precede the adjudication.  
The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, dated in May 2007.  
Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  



To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, resulting in a rebuttal presumption of prejudicial 
error.  As the claim is denied, no compensation for the 
benefit sough is payable as matter of law and therefore there 
is no possibility of any prejudice to the Veteran, rebutting 
the presumption of prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. As the law and not the facts are 
dispositive in this case, there is no reasonable possibility 
that further assistance to the appellant would substantiate 
her claim, and the provisions of the VCAA do not apply.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

While on active duty, the Veteran was diagnosed with 
schizophrenia.  In a rating decision in June 1977, the RO 
granted service connection for schizophrenia and assigned an 
initial rating of 30 percent, effective the day following 
separation from service.  

From December 1977 to December 1986, the disability was rated 
10 percent disabling, except for periods of hospitalization 
in March 1978, in June 1982, in January 1983, and in December 
1986.  

In a rating decision in March 1988, the RO increased the 
rating to 30 percent.  From December 1986 to June 1992, the 
disability was rated 30 percent disabling, except for periods 
of hospitalization in May 1990 and in Aril 1991.  The Veteran 
was not in receipt of total disability rating for 
compensation based on unemployablity.  In a rating decision 
in December 1992, the RO increased the rating to 100 percent, 
effective June 15, 1992. 

A copy of the Veteran's death certificate shows that the 
Veteran died on June [redacted], 1995.  In a decision in July 1999, 
the Board denied service connection for the cause of the 
Veteran's death, finding, in part, that the service-connected 
schizophrenia did not contributed to the cause of the 
Veteran's death. 

Analysis 

Where as here, the Veteran's death was not due to a service- 
connected disability, dependency and indemnity compensation 
is payable if the Veteran was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability, which had been continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  Rated totally disabled includes 
a total rating based on unemployability.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  



Since the Veteran had a total rating for almost three years 
from June 1992 until he died in June 1995, he was not 
continuously rated totally disabled for the ten years 
immediately prior to his death, and dependency and indemnity 
compensation is not established by the terms of 38 U.S.C.A. § 
1318 and of 38 C.F.R. § 3.22. 

The appellant has asserted that a legislative change to 
§ 1318 in September 2005 has resulted in her now being 
eligible for dependency and indemnity compensation.  Congress 
did not change 38 U.S.C.A. § 1318 in 2005, but it appears 
that the appellant is relying upon a court decision that was 
issued in 2005.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22, the 
regulation implementing 38 U.S.C.A. § 1318, to limit the 
award of dependency and indemnity compensation to where the 
Veteran, during his life time, had established a right to 
receive total service-connected disability compensation for 
the period of time required by 38 U.S.C.A. § 1318, or would 
have established such right, but for clear and unmistakable 
error in the adjudication of any previous claim.  The 
regulation, as amended, specifically prohibited "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

The United States Court of Veterans Claims, in Rodriguez v. 
Nicholson, 19 Vet. App. 275, 286-88 (2005), held that this 
January 21, 2000, amendment to 38 C.F.R. § 3.22 was 
applicable only to claims filed after January 21, 2000, and 
it could not be applied to claims retroactively.



In Rodriguez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the decision of the United States 
Court of Veterans Claims. In Rodriguez, the Federal Circuit 
held that 38 C.F.R. § 3.22 may be applied to claims for 
dependency and indemnity compensation before the amendment 
took effect.  In other words, the Federal Circuit's decision 
precludes "hypothetical entitlement" under 38 C.F.R. § 3.22 
both before and after the amendment in January 2000, 
implementing 38 U.S.C.A. § 1318.  

Therefore there was no "change" in the law that would now 
allow the appellant to receive compensation as she has 
argued.

The record clearly shows that the Veteran was not actually in 
receipt of a totally disabling rating for a continuous period 
of at least 10 years immediately preceding his death, he was 
not rated totally disabled based on unemployability, the 
appellant has not argued "but for clear and unmistakable 
error in a claim filed by the Veteran during his lifetime" 
the Veteran would have received total disability 
compensation, and otherwise "hypothetical entitlement" is 
precluded by the law, the instant claim lacks legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.

____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


